DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendments filed 01/19/2022.

Claims 1, 3-9, 11-20 are pending and being examined.  Claims 2 and 10 are canceled.  Claims 1, 9, and 19-20 are amended with no new subject matter being introduced.

Claims 2 and 10 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments.

Claims 2 and 10 rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendments.

New grounds of rejection are made in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 14, claim 9 from which claim 14 depends requires the washcoat to comprise up to 15 wt% of an inert-improving material.  Alumina is disclosed by applicant to be an inert porosity-improving material (see paragraph [0072] of instant specification).  It is unclear as to whether the alumina of up to 15% by weight of claim 14 is the same as the inert porosity-improving material of claim 9 or whether it is in addition to the inert porosity-improving material of claim 9.
For the purpose of examination, the claim will be interpreted such that the washcoat comprises up to 15 wt% of an inert-improving material wherein the inert-improving material is alumina.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2010/0266473 A1) in view of Korotkikh et al. (US 2003/0083196 A1) or in the alternative further in view of Li et al. (Li et al., “Catalytic oxidation of toluene over copper and manganese based catalysts: Effect of water vapor”, Catalysis Communications 14 (2011) 15-19).
Considering claim 1, Chen teaches a method of treating a waste stream from a purified terephthalic acid (PTA) process (Chen, [0020], claims 1-2).  Chen teaches contacting a waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide with a precious metal-free catalyst composition comprising CuO and MnO (Chen, claims 1, 3, 7, 9, and 15).  Chen teaches the catalyst comprises an oxygen donating support that is substantially free of alumina by teaching the oxide support material is ceria (Chen, claim 11).
Chen teaches the support material may not only serve as a support function, but may also serve a binder function; for example, alumina may act as both a support and a binder in an alumina and CeZrO2 mixed oxide (Chen, [0028]).  Chen teaches a support 2 wherein Ce:Zr mole ratio is 1:1 (Chen, [0029]).  Thus, this catalyst composition comprises about 8 wt.% alumina (based on 20 mole% 1:1 mole ratio of La:Alumina and 80 mole% 1:1 mole ratio Ce:Zr).  It should be noted that alumina is disclosed by applicant to be an inert porosity-improving material (see paragraph [0072] of instant specification).  Chen teaches coating the catalyst onto a ceramic honeycomb substrate (Chen, [0033]).
Although Chen teaches the catalyst comprises up to 15 wt% of an inert porosity-improving material (i.e., alumina), he does not explicitly teach the catalytic layer comprising up to 15 wt% of an inert porosity-improving material and a precious metal-free catalyst composition comprising an oxygen donating support that is substantially free of alumina.
However, Korotkikh teaches a binder layer may be applied to the carrier substrate to help the catalytic washcoat adhere to the carrier substrate; for example, an etch coat/binder layer would be optional for use on a ceramic honeycomb monolith onto which a catalytic material comprising an alumina support material is to be applied since the alumina is expected to adhere well to the ceramic material (Korotkikh, [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include up to 15 wt% of an inert porosity-improving material such as alumina in the catalytic layer comprising the claimed precious metal-free catalyst with an oxygen donating support that is substantially free of alumina.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the catalyst composition having a support that is 
Chen does not explicitly teach the catalyst comprises 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  However, Chen teaches that Mn improves the durability of the catalyst and appears to provide improved catalyst activity at reduced temperatures (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of CuO and MnO including to within the claimed range of 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired catalyst activity and durability at desired temperature with a reasonable expectation of success.
In the alternative, Chen teaches the gas may include VOCs such as saturated and unsaturated hydrocarbons and aromatic hydrocarbons among others (Chen, [0020]).  Li teaches non-noble metal oxides, copper and manganese have been reported to exhibit sufficient catalytic activity for the oxidation of VOCs (Li, 2nd
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the catalyst of Chen to comprise 0 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because such a catalyst is known to be a stable and suitable catalyst for oxidizing VOCs.
Considering claim 3, Chen teaches the oxygen donating support is ceria (Chen, claim 11).
Considering claim 4, Chen teaches the oxygen donating support comprises ceria (Chen, claim 11).
Considering claim 5, Chen teaches the oxygen donating support is ceria doped with zirconium of up to about 90 wt% by teaching the support is a Zr-stabilized CeO2 with a 1:1 Ce:Ze mole ratio (Chen, claim 12).
Considering claim 6
Considering claim 7, Chen teaches the Cu:Mn catalyst shows excellent VOC conversion at reduced temperatures such as less than 325°C (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the waste gas stream to be at a temperature ranging from 250 to 500°C.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the waste stream is a temperature suitable for VOC conversion with a reasonable expectation of success.
Considering claim 8, Chen and/or Chen/Li teaches all the positive/active claimed process steps; thus, it would be expected that the process of Chen and/or Chen/Li would also result in conversion of greater than 95% of each species in the waste stream.
Considering claims 9 and 14, Chen teaches a method of treating a waste stream from a purified terephthalic acid (PTA) process (Chen, [0020], claims 1-2).  Chen teaches contacting a waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide with a precious metal-free catalyst composition comprising CuO and MnO (Chen, claims 1, 3, 7, 9, and 15).  Chen teaches the catalyst comprises an oxygen donating support that is substantially free of alumina by teaching the oxide support material is ceria (Chen, claim 11).  
Chen teaches a catalytic article comprising a ceramic monolithic substrate and 2.75 grams per cubic inch of a washcoat comprising the catalyst composition (CuO, MnO, and oxygen donating support) (Chen, [0038]).
Chen teaches the support material may not only serve as a support function, but may also serve a binder function; for example, alumina may act as both a support and a 2 mixed oxide (Chen, [0028]).  Chen teaches a support material comprising 20 mole% La-stabilized alumina and 80 mole% Zr-stabilized CeO2 wherein Ce:Zr mole ratio is 1:1 (Chen, [0029]).  Thus, this catalyst composition comprises about 8 wt.% alumina (based on 20 mole% 1:1 mole ratio of La:Alumina and 80 mole% 1:1 mole ratio Ce:Zr).  It should be noted that alumina is disclosed by applicant to be an inert porosity-improving material (see paragraph [0072] of instant specification).  
Although Chen teaches the catalyst comprises up to 15 wt% of an inert porosity-improving material (i.e., alumina), he does not explicitly teach the washcoat comprises up to 15 wt% of an inert porosity-improving material and a precious metal-free catalyst composition comprising an oxygen donating support that is substantially free of alumina.
However, Korotkikh teaches a binder layer may be applied to the carrier substrate to help the catalytic washcoat adhere to the carrier substrate; for example, an etch coat/binder layer would be optional for use on a ceramic honeycomb monolith onto which a catalytic material comprising an alumina support material is to be applied since the alumina is expected to adhere well to the ceramic material (Korotkikh, [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include up to 15 wt% of an inert porosity-improving material such as alumina in the washcoat comprising the claimed precious metal-free catalyst with an oxygen donating support that is substantially free of alumina.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the catalyst composition having a support that is 
Chen does not explicitly teach the catalyst comprises 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  However, Chen teaches that Mn improves the durability of the catalyst and appears to provide improved catalyst activity at reduced temperatures (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of CuO and MnO including to within the claimed range of 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired catalyst activity and durability at desired temperature with a reasonable expectation of success.
In the alternative, Chen teaches the gas may include VOCs such as saturated and unsaturated hydrocarbons and aromatic hydrocarbons among others (Chen, [0020]).  Li teaches non-noble metal oxides, copper and manganese have been reported to exhibit sufficient catalytic activity for the oxidation of VOCs (Li, 2nd
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the catalyst of Chen to comprise 0 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because such a catalyst is known to be a stable and suitable catalyst for oxidizing VOCs.
Considering claim 11, Chen teaches the oxygen donating support is ceria (Chen, claim 11).
Considering claim 12, Chen teaches the oxygen donating support comprises ceria (Chen, claim 11).
Considering claim 13, Chen teaches the oxygen donating support is ceria doped with zirconium of up to about 90 wt% by teaching the support is a Zr-stabilized CeO2 with a 1:1 Ce:Ze mole ratio (Chen, claim 12).
Considering claim 15, Chen teaches the substrate is ceramic (Chen, [0038]).
Considering claim 16, Chen teaches the claimed method of contacting a waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide with a catalytic article comprising a precious metal-free catalyst composition comprising CuO and MnO (Chen, claims 1, 3, 7, 9, and 15); the catalyst comprises an oxygen donating support that is substantially free of alumina by teaching the oxide support material is ceria (Chen, claim 11).  Thus, Chen’s method is capable of being used with 
Considering claim 17, Chen teaches the substrate has a melting point about 250°C by teaching that it is ceramic (Chen, [0038]).
Considering claim 18, Chen teaches the Cu:Mn catalyst shows excellent VOC conversion at reduced temperatures such as less than 325°C (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the waste gas stream to be at a temperature ranging from 250 to 500°C.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the waste stream is a temperature suitable for VOC conversion with a reasonable expectation of success.
Considering claim 19, Chen and/or Chen/Li teaches all the positive/active claimed process steps; thus, it would be expected that the process of Chen and/or Chen/Li would also result in conversion of greater than 95% of each species in the waste stream.
Considering claim 20, it should be noted that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.
Chen teaches a method of treating a waste stream from a purified terephthalic acid (PTA) process (Chen, [0020], claims 1-2).  Chen teaches contacting a waste stream comprising carbon monoxide, volatile organic compounds, and methyl bromide with a precious metal-free catalyst composition consisting essentially of CuO and MnO 
Chen teaches the support material may not only serve as a support function, but may also serve a binder function; for example, alumina may act as both a support and a binder in an alumina and CeZrO2 mixed oxide (Chen, [0028]).  Chen teaches a support material comprising 20 mole% La-stabilized alumina and 80 mole% Zr-stabilized CeO2 wherein Ce:Zr mole ratio is 1:1 (Chen, [0029]).  Thus, this catalyst composition comprises about 8 wt.% alumina (based on 20 mole% 1:1 mole ratio of La:Alumina and 80 mole% 1:1 mole ratio Ce:Zr).  It should be noted that alumina is disclosed by applicant to be an inert porosity-improving material (see paragraph [0072] of instant specification).  Chen teaches coating the catalyst onto a ceramic honeycomb substrate (Chen, [0033]).
Although Chen teaches the catalyst comprises up to 15 wt% of an inert porosity-improving material (i.e., alumina), he does not explicitly teach the catalytic coating comprising up to 15 wt% of an inert porosity-improving material and a precious metal-free catalyst composition comprising an oxygen donating support that is substantially free of alumina.
However, Korotkikh teaches a binder layer may be applied to the carrier substrate to help the catalytic washcoat adhere to the carrier substrate; for example, an etch coat/binder layer would be optional for use on a ceramic honeycomb monolith onto which a catalytic material comprising an alumina support material is to be applied since the alumina is expected to adhere well to the ceramic material (Korotkikh, [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include up to 15 wt% of an inert porosity-improving material such as alumina in the catalytic coating comprising the claimed precious metal-free catalyst with an oxygen donating support that is substantially free of alumina.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to ensure the catalyst composition having a support that is substantially free of alumina adheres to the substrate with a reasonable expectation of success.
Chen does not explicitly teach the catalyst comprises 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  However, Chen teaches that Mn improves the durability of the catalyst and appears to provide improved catalyst activity at reduced temperatures (Chen, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of CuO and MnO including to within the claimed range of 10 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired catalyst activity and durability at desired temperature with a reasonable expectation of success.
In the alternative, Chen teaches the gas may include VOCs such as saturated and unsaturated hydrocarbons and aromatic hydrocarbons among others (Chen, [0020]).  Li teaches non-noble metal oxides, copper and manganese have been reported to exhibit sufficient catalytic activity for the oxidation of VOCs (Li, 2nd paragraph of Introduction on page 15).  Li teaches total loadings of metals of 20 wt.% for bimetallic 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the catalyst of Chen to comprise 0 to 20 wt% of CuO and 5 to 10 wt% of MnO.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so because such a catalyst is known to be a stable and suitable catalyst for oxidizing VOCs.

Response to Arguments
Applicant’s arguments filed regarding Chen and Li, alone or in combination, fail to teach or suggest the use of an inert material that is present up to 15 wt% in a catalytic layer, much less the use of a porosity-improving material have been fully considered but are not persuasive.
It should be noted that alumina is disclosed by applicant to be an inert porosity-improving material (see paragraph [0072] of instant specification).
Chen teaches the support material may not only serve as a support function, but may also serve a binder function; for example, alumina may act as both a support and a binder in an alumina and CeZrO2 mixed oxide (Chen, [0028]).  Chen teaches a support material comprising 20 mole% La-stabilized alumina and 80 mole% Zr-stabilized CeO2 wherein Ce:Zr mole ratio is 1:1 (Chen, [0029]).  Thus, this catalyst composition 
Thus, Chen teaches the catalyst comprises up to 15 wt% of an inert porosity-improving material (i.e., alumina).
Chen’s embodiment comprising alumina, includes the alumina in the catalytic composition and does not explicitly teach the coating comprising alumina and a catalyst supported on an alumina-free oxygen donating support.  However, in light of the amendments and upon further consideration, new grounds of rejection are made in view of Korotkikh.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.